Citation Nr: 0118869	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-13 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than July 31, 
1998, for the assignment of a 40 percent rating for service-
connected chronic lumbosacral strain with degenerative 
changes, disc disease, left lower extremity radiculopathy, 
and paresthesia.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that awarded a 40 percent disability 
rating for service-connected chronic lumbosacral strain with 
degenerative changes, disc disease, left lower extremity 
radiculopathy, and paresthesia, effective from July 31, 1998.    

In September 2000, a video-conference hearing was held before 
the undersigned Board member, who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  The transcript has been 
associated with the claims file.

The veteran has also claimed entitlement to increased ratings 
for his service-connected low back disorder and herpes 
simplex.  See Statement in Support of Claim, dated April 19, 
2000.  These claims have not yet been adjudicated or 
perfected for appeal, and are referred to the RO for 
appropriate action. 

With respect to the claim for service connection for PTSD, 
the veteran filed a notice of disagreement with the RO's 
August and December 1993 denial of this issue, thereby 
initiating, but not perfecting, an appeal.  Therefore, for 
reasons that are discussed in more detail below, the issues 
on appeal have been recharacterized as shown above.  The 
claim for service connection for PTSD is the subject of the 
Remand immediately following this decision.


FINDINGS OF FACT

1.  The Board denied entitlement to a rating higher than 20 
percent for the veteran's  service-connected low back 
condition in a decision dated December 18, 1997.  The veteran 
was notified of the decision, and he did not appeal it.

2.  The veteran filed a claim for an increased disability 
rating for his service-connected low back condition, 
evaluated as 20 percent disabling, on July 31, 1998.

3.  In March 2000, the RO granted a 40 percent rating for 
service-connected chronic lumbosacral strain with 
degenerative changes, disc disease, left lower extremity 
radiculopathy, and paresthesia, effective from July 31, 1998. 

4.  The medical evidence in the claims file does not reflect 
an increase in the degree of impairment warranting the 
assignment of 40 percent rating for the veteran's 
service-connected low back condition for the period from July 
31, 1997, to July 31, 1998. 


CONCLUSIONS OF LAW

1.  The December 1997 Board decision denying entitlement to a 
rating higher than 20 percent for the veteran's service-
connected low back disorder is final.  38 U.S.C.A. 
§§ 7104(a), 7266(a) (West Supp. 2000).

2.  An effective date earlier than July 31, 1998, is not 
warranted for the assignment of a 40 percent rating for 
service-connected chronic lumbosacral strain with 
degenerative changes, disc disease, left lower extremity 
radiculopathy, and paresthesia.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1), (2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran originally claimed entitlement to service 
connection for a low back disorder in September 1968.  In 
January 1969, the RO granted service connection for chronic 
lumbosacral strain.  A 10 percent disability rating was 
assigned under diagnostic code 5295, effective from September 
1, 1968.  

In February 1978, the RO assigned a 20 percent disability 
rating for chronic lumbosacral strain, effective from April 
14, 1977.  The veteran appealed the RO's decision to the 
Board.  The Board confirmed the 20 percent rating in March 
1979.

By means of a January 1983 rating decision, the RO decreased 
the disability rating assigned for chronic lumbosacral strain 
from 20 percent to 10 percent, effective from April 1, 1983.  
The veteran appealed the RO's decision to the Board.  The 
Board upheld the RO's decision in February 1984.

In July 1992, the veteran requested reevaluation of the 
disability rating assigned for his low back disability.  The 
RO denied the claim in August 1992, and the veteran appealed 
to the Board.  The Board remanded the claim for further 
development in November 1995.  In June 1997, the RO granted a 
20 percent rating for chronic lumbosacral strain under 
diagnostic codes 5295-5293, effective from July 6, 1992.  In 
an August 1997 statement, the veteran continued to express 
disagreement with the RO's determination.  He stated that his 
low back disorder should be evaluated as 40 percent 
disabling.  The Board denied entitlement to a disability 
rating in excess of 20 percent for the veteran's low back 
disorder on December 18, 1997.  Attached to the Board's 
decision was an appeals notice, notifying the veteran that he 
may file a motion for reconsideration or appeal the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
within 120 days of the date of the mailing of the decision.  
The veteran was provided instructions on how to do so.  He 
was also notified that he could reopen his claim by 
submitting additional evidence.

By letter dated July 29, 1998, the RO notified the veteran of 
the July 1997 rating decision awarding him a 20 percent 
rating for his low back disorder.  In a statement dated July 
30, 1998, and received at the RO on July 31, 1998, the 
veteran stated that he disagreed with this decision.  He 
reported that he was being treated at the Tampa VA Medical 
Center (VAMC).

In September 1998, the RO advised the veteran that the Board 
had denied entitlement to a rating in excess of 20 percent 
for his low back disability in December 1997 and that he had 
been provided appeal rights informing him of the 120-day time 
limit to appeal the Board's decision to the Court.  The RO 
further stated that as he had not appealed the Board's 
decision, it was final, and that his July 31, 1998, letter 
was accepted as a claim for an increased rating.

In conjunction with the claim, the RO requested the veteran's 
VA medical records dated from 1997 to present.  These records 
showed treatment primarily for psychiatric problems.  
However, on February 23, 1997, the veteran stated that his 
low back pain was improved, but not completely relieved, by 
medicated cream.  The examiner was not able to elicit back 
pain on palpation.  Straight leg raising was negative.  The 
veteran's gait was also negative.  Pertinent diagnoses 
included low back pain.  Electromyogram (EMG) and nerve 
conduction studies (NCS) were conducted in March 1997 to rule 
out lumbar radiculopathy.  The impression was "normal 
study."  

On June 23, 1997, the veteran reported an increase in lower 
back pain and spasm.    He was on medication and had been in 
the pain program in the past, with no radicular symptoms.  He 
had chronic numbness down his left lower leg.  He wanted a 
muscle relaxant.  There was minor paraspinal spasm on 
examination, as well as decreased sensation in the left leg, 
which the veteran stated was chronic.  Reflexes were 1+ and 
equal.  The examiner indicated that a March 1997 EMG showed 
no evidence of lumbosacral nerve root lesion and that March 
1997 lumbar spine x-rays showed moderate degenerative joint 
disease, narrowing at L5-S1, and possible L5-S1 spondylosis 
with no evidence of spondylolisthesis.  The examiner 
diagnosed chronic lower back pain with no acute symptoms at 
this point in time and no evidence of radiculopathy.  
However, there was decreased sensation down the left leg 
described as chronic by the veteran and negative EMG.  

On February 27, 1998, the veteran complained that his back 
pain was not controlled.  The examiner noted that this may be 
due to degenerative joint disease and recommended medication.  
On February 24, and June 8, 1998, the veteran stated that his 
back pain was worse.  He was well appearing and in no acute 
distress.  Pertinent diagnoses included chronic low back 
pain.  On July 14, 1998, the veteran reported having back 
pain that was 10/10.  It was noted that he had disc 
herniation at L3-L4 and L4-L5 and an asymmetric disc bulge at 
L5-S1.  The examiner stated that the veteran had done fairly 
well with his back on conservative therapy.  The veteran had 
a somewhat antalgic gait.  Examination was otherwise 
unremarkable.  The examiner diagnosed lower back pain and 
prescribed Tylenol.  The veteran complained of increased 
physical pain on July 24, 1998.

The veteran thereafter continued to seek treatment for low 
back pain, and in April 1999 he was admitted to the Chronic 
Rehabilitation Pain Program.  He was afforded a VA 
examination in September 1999, with a diagnosis of mechanical 
low back pain and left lower extremity radiculopathy, 
chronic, which limited activities such as prolonged standing, 
strenuous activity, or heavy lifting.  

In January 2000, the veteran wrote to the RO and requested a 
copy of the December 1997 Board decision.  He stated that he 
never received a copy of that decision.  The RO provided him 
a copy in February 2000.

In March 2000, the RO recharacterized the veteran's low back 
disability as chronic lumbosacral strain with degenerative 
changes, disc disease, left lower extremity, and paresthesia 
and assigned a 40 percent disability, effective from July 31, 
1998, the date of the veteran's claim.  The veteran appealed 
the RO's decision concerning the effective date.  He 
requested an effective date of August 1, 1992, claiming that 
his low back condition was the same currently as it was in 
1992.  

In April 2000, the RO wrote to the veteran and explained that 
the Board had denied his claim for a disability rating in 
excess of 20 percent for his low back disorder in December 
1997, that he was advised that he had 120 days from the date 
of the decision to appeal to the Court, and that because he 
did not do so, his July 31, 1998, letter was accepted as a 
claim for increase.  

In May 2000, the veteran further stated that he never 
received a copy of the December 1997 Board decision and that 
is why he wrote to VA in July 1998, i.e., to get a decision 
on his claim.  Therefore, he maintained that he was not able 
to appeal the Board's decision.  However, in his June 2000 
substantive appeal he stated that he relied on his previous 
representative to appeal the December 1997 Board decision, 
and when he did not hear from his representative, he wrote to 
the Board in 1998.

The veteran testified at a video-conference hearing before 
the Board in September 2000.  He stated that to his knowledge 
he had appealed the December 1997 Board decision to the 
Court.  He indicated that he received a copy of the December 
1997 Board decision with the attached appeals notice and 
contacted his prior representative to assist him in appealing 
to the Court.  His representative reportedly told him that he 
would take care of it, and when he did not hear from the 
representative, he wrote to the Board in June 1998, which was 
accepted as the reopening of his claim.  The veteran stated 
that he intended to continue his appeal, rather than submit a 
claim for an increase.  He maintained that his low back 
condition was the same now was it was in 1992, and that he 
should therefore be assigned a 40 percent rating from 1992. 



II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the Veterans Claims 
Assistance Act of 2000, VA's duties have been fulfilled.  

There is no issue as to substantial completeness of the 
application.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
On receipt of a substantially complete application, the RO 
may need to tell the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  The 
veteran was notified of information necessary to substantiate 
his claim by means of the discussions in the April 2000 
letter from the RO and May 2000 statement of the case.

The veteran has not identified any additional records that 
would aid in substantiating his claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  His relevant VA treatment 
records have been associated with the claims folder.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(c)).

The Secretary is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. §5103A(a)(2)).  There is no reasonable possibility 
that return of the claim to the RO for further efforts to 
assist would raise any reasonable possibility of 
substantiating the veteran's claim.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2000).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000); see 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 
12-98.

Moreover, the Court stated in Harper that the phrase 
"otherwise, date of receipt of claim" in paragraph (2) of 
the regulation "refers to the situation in which a factually 
ascertainable increase occurred more than one year prior to 
the receipt of the claim for such increase."  See Harper, 10 
Vet. App. at 126; see also VAOPGCPREC 12-98 at 3.  Such an 
increase must still exist at the same level of severity 
presently, of course, because VA compensation is awarded for 
present or current levels of disability and not for 
disability that existed in the past but no longer exists 
currently.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.

With regard to determining the date of receipt of claim, the 
veteran was denied entitlement to a disability evaluation in 
excess of 20 percent for his service-connected low back 
disorder by means of the December 18, 1997, Board decision. 
The Board is aware that the veteran expressed disagreement 
with the July 1997 rating decision that awarded him a 20 
percent rating for his low back disorder.  He was not 
notified by the RO of this decision until July 29, 1998, 
after the issuance of the December 1997 Board decision.  
Regardless, the July 1997 rating decision was subsumed by the 
Board decision.  38 C.F.R. § 20.1104 (2000).  The veteran was  
notified of this Board decision.  To challenge a final Board 
decision, a claimant may appeal to the Court within 120 days 
of the date of the Board decision or a claimant may seek 
reconsideration of the Board's decision by filing a motion 
for reconsideration of that decision based upon an allegation 
of "obvious error of fact or law" with the Board as 
described in 38 C.F.R. § 20.1001(b) (2000).  See also 38 
U.S.C.A. §§ 7103(a), 7104(a), 7266(a) (West Supp. 2000); 
38 C.F.R. §§ 20.1000-20.1003 (2000). 

Although the veteran initially denied receiving a copy of the 
Board's decision, he later admitted that he did in fact 
receive a copy at the time it was issued.  Furthermore, he 
had a copy at the time of his hearing before the undersigned, 
and  he reported that he had particularly taken note of the 
paragraph of the appeals notice telling him how to go about 
filing an appeal of the decision.  He said he contacted his 
representative at the time, and he read into the record a 
portion of the representative's note to him, telling him how 
to go about appealing.  Notwithstanding his contradictory 
statements, the Court has defined a presumption of regularity 
to the effect that "[t]he presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)); and see Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (applying the presumption of regularity to procedures 
at the RO level).  The presumption of regularity dictates 
that in the absence of clear evidence to the contrary, the 
veteran was properly notified of the December 1997 Board 
decision and received the correspondence mailed to him by the 
Board.  There is no evidence that anything unusual occurred 
in the mailing of the decision.  

The veteran's statement received at the RO on July 31, 1998, 
specifically responded to a July 29, 1998, letter from the RO 
notifying him of the July 1997 rating decision awarding him a 
20 percent rating for his low back disorder.  This is not a 
Notice of Appeal with the Court concerning the December 1997 
Board decision.  First, it was mailed to the RO (although the 
veteran maintains that it was mailed to the Board), not the 
Court.  The appeals notice clearly notified the veteran that 
the Notice of Appeal must be filed with the Court and that 
filing a Notice of Appeal with any other VA office would not 
protect his right of appeal.  Second, this statement was 
received more than 120 days from the mailing of the notice of 
the Board's decision, i.e., on December 18, 1997.  

Additionally, the veteran stated that he relied on his prior 
representative to appeal the December 1997 Board decision to 
the Court for him.  This reliance is unfortunate, but is not 
a basis on which to obviate the finality of the Board's 
decision.  Cf. McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that because the payment of government benefits must 
be authorized by statute, the fact that a veteran may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits).  
Since the veteran did not appeal to the Court and 
reconsideration has not been ordered in this case, the 
December 1997 Board decision is final.  See 38 U.S.C.A. 
§§ 7103(a) and 7104(a) (West Supp. 2000). 

The veteran submitted his claim for an increased disability 
rating for his service-connected low back disorder on July 
31, 1998.  See 38 C.F.R. § 3.1(p) (2000). Because he had 
filed a formal claim for disability compensation under 38 
C.F.R. § 3.151 in September 1968 which was granted, he 
obtained the procedural benefit bestowed by 38 C.F.R. 
§ 3.155(c), and was not again required to a formal claim as 
required by 38 C.F.R. § 3.155(a).  Indeed, there is no 
application form required for an increased rating claim.  The  
July 1998 statement was an altogether separate and new claim 
for increase, and the evidence submitted in conjunction with 
the December 1997 Board decision could not provide a basis 
for an earlier effective date.  

As the case comes to the Board on appeal, a 20 percent rating 
was in effect for the veteran's low back disorder from July 
6, 1992, and a 40 percent rating was in effect from July 31, 
1998.  The Board decision in December 1997 denying an 
increased evaluation was based on evidence of record at the 
time, including outpatient treatment records dated through 
November 1996 and a VA examination in March 1997.  The Board 
will examine the relevant evidence of record not previously 
considered in the Board's December 1997 decision to see 
whether it is "ascertainable" that a 40 percent rating was 
warranted within a year prior to receipt of claim for an 
increase on July 31, 1998, i.e., as early as July 31, 1997.  
See Hazan, 10 Vet. App. at 521 (holding that, at the time 
that new evidence was received which constituted a claim for 
an increase, the question before the Board was:  On the basis 
of that evidence and all prior evidence, when was an increase 
in disability "ascertainable"?).  

The evidence must be viewed in the context of the criteria in 
the VA Schedule for Rating Disabilities for evaluating the 
degree of disability resulting from the service-connected 
chronic lumbosacral strain with degenerative changes, disc 
disease, left lower extremity radiculopathy, and paresthesia.  
Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2000), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2000).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court  held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2000).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2000).

The veteran is service connected for chronic lumbosacral 
strain with degenerative changes, disc disease, left lower 
extremity radiculopathy, and paresthesia, with a rating of 40 
percent currently in effect under diagnostic code 5295-5293.  
The hyphenated diagnostic code in this case indicates that 
lumbosacral strain under diagnostic code 5295 is the service-
connected disorder, and it is rated as if intervertebral disc 
syndrome under diagnostic code 5293 were the residual 
condition.  

A 40 percent rating is available under diagnostic code 5292 
where there is severe limitation of motion of the lumbar 
spine.  Unfortunately, no medical evidence was received in 
conjunction with the veteran's increased rating claim which 
was dated between July 31, 1997, and July 31, 1998, (the 
effective date of the increased rating assigned by the RO) on 
which a determination might be based as to whether it was 
factually ascertainable that an increase in severity of the 
service-connected low back disability had occurred warranting 
the assignment of a 40 percent rating under diagnostic code 
5292.  The veteran's VA treatment records dated within this 
time period do not contain range of motion measurements of 
his lumbar spine.  Accordingly, this evidence did not show 
that motion was severely limited to support a 40 percent 
evaluation under diagnostic code 5292.  

Consideration is also given to diagnostic code 5293, 
intervertebral disc syndrome, which the RO has listed as a 
residual condition.  A 40 percent rating is applicable under 
this diagnostic code where there is severe intervertebral 
disc syndrome, recurring attacks, with intermittent relief.  
The veteran met none of the criteria for a 40 percent rating 
under diagnostic code 5293 within the year prior to July 31, 
1998. In June 1997, he complained of chronic numbness down 
his left lower leg; however, EMG and NCS had been conducted 
in March 1997 to rule out lumbar radiculopathy, and the 
impression was "normal study."  Reflexes were 1+ and equal.  
More importantly, in June 1997 the examiner diagnosed chronic 
lower back pain with no evidence of radiculopathy.  The 
veteran again complained of back pain in February and June 
1998 with only minimal findings reported.  Findings on 
examination on July 14, 1998, were also limited and included 
only a somewhat antalgic gait.  An increase in the severity 
of the veteran's low back disorder substantiating the 
assignment of a 40 percent rating under diagnostic code 5293, 
including chronic left lower extremity radiculopathy with 
pain and paresthesias which limited his activities, were not 
demonstrated until VA examination in September 1999. 

Consideration is also given to diagnostic code 5295, 
lumbosacral strain.  The highest rating available under this 
code is 40 percent for severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  From July 1997 to July 1998, there was no evidence 
of postural deformity on examination, or any other criterion 
other than narrowing of joint space, to warrant a 40 percent 
evaluation under diagnostic code 5295.  Nor did the veteran 
have ankylosis of the lumbar spine, so a 40 percent rating 
under diagnostic code 5289 was not warranted.   

The Board has considered the various other provisions of 38 
C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but finds that they did 
not provide a basis upon which to grant a 40 percent 
evaluation for the service-connected low back disability 
prior to July 31, 1998.  With regard to establishing loss of 
function due to pain, it is necessary that complaints be 
supported by underlying evidence of adequate pathology.  The 
effects of pain on use and during flare-ups were already 
contemplated by the 20 percent rating for moderate 
intervertebral disc syndrome presumed to result under such 
circumstances.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 
8 Vet. App. 202 (1995).    

The veteran's lay contentions offered in conjunction with 
this claim for an earlier effective date, including that the 
severity of his low back disorder has remained the same since 
1992, are outweighed by the medical evidence cited above 
which has been found more probative to the issue on appeal 
and therefore, such contentions cannot serve as a basis for 
the assignment of an earlier effective date.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony).  Furthermore, the Board decision 
in December 1997 denied a rating higher than 20 percent based 
on evidence of record at that time.  The veteran did not 
appeal that decision.  It is final.  

The veteran's credibility is questionable.  He has offered 
conflicting statements about receiving a copy of the December 
1997 Board decision and about his response thereto.  He has 
said that he did not get a copy, and also admitted that he 
did get a copy of the decision at the time.  He has said that 
he left it to his representative to file an appeal, and that 
his representative told him how to file an appeal and he did 
so.  He has said that he filed an appeal at the Board rather 
than at the Court.  He actually filed a document with the RO, 
which the RO accepted as a claim for increased rating.  
Whether the veteran's contradictory statements are indicative 
of confusion or are intentional misstatements, the fact is 
that he now admits that he did received the Board decision 
shortly after it was mailed in December 1997, and that he was 
aware of the instructions on how to appeal that decision.  He 
did not appeal the Board's decision.

The veteran requested an effective date of August 1, 1992, 
but could not receive an effective date any earlier than one 
year prior to the date of receipt of his claim if there were 
evidence showing an increase in disability within that one-
year period. 

The Board has also considered whether an "informal" claim 
for an increased rating -- in the form of a VA outpatient or 
hospital examination report or VA report of hospitalization 
as defined in section 3.157(b)(1) -- was received since the 
last final disallowance of the claim in December 1997 (and 
prior to July 31, 1998).  Lalonde, 12 Vet. App. at 381.  
However, none of the VA outpatient records noted above meets 
the requirements for an informal claim for an increased 
rating for the service-connected low back disorder because 
none of them provides a "report of examination" of the 
service-connected disability, a requirement that must be met 
for a VA outpatient report to be considered an informal claim 
for an increased rating.  38 C.F.R. § 3.157(b) (2000).  
Although section 3.157(b) contemplates that an outpatient 
record may provide a "report of examination", an outpatient 
record which does not provide such a report does not meet the 
requirements of section 3.157 for an informal claim.  Reports 
of outpatient visits for limited purposes, such as for 
monitoring medication, may not address the rating criteria in 
the same detail that a VA examination for rating purposes 
would because the report is not written for the purpose of 
depicting the level of disability for rating purposes.  
Therefore, although section 3.157(b) contemplates a situation 
where an outpatient record may provide a "report of 
examination", the outpatient records in this case did not so 
provide.

Instead, the notes on the outpatient records in this case are 
minimal and do not provide sufficient detail of examination 
findings relevant to the rating criteria for ascertaining 
that the service-connected low back disorder had increased in 
disability.  Rather, the outpatient records contain brief 
notes that pertain primarily to checking on the veteran's 
complaints and medication.  Moreover, as discussed above what 
little information the outpatient records do provide 
pertaining to the level of disability due to the low back 
disorder does not demonstrate that the degree of disability 
had increased to warrant a 40 percent rating as provided by 
the rating criteria. 

Therefore, the preponderance of the evidence is against the 
assignment of an effective date earlier than July 31, 1998, 
for 40 percent rating for service-connected chronic 
lumbosacral strain with degenerative changes, disc disease, 
left lower extremity radiculopathy, and paresthesia.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2000).

In so concluding, the Board recognizes that the veteran has 
contended that his low back disorder is as disabling now as 
it was in 1992 and that he should be compensated as 40 
percent disabling from 1992.  The only legal basis in this 
case to assign an effective date in 1992 would be upon a 
showing of clear and unmistakable error (CUE) in the December 
1997 Board decision.  The Board is mindful that a claim for 
an earlier effective date may actually be a claim for CUE in 
a prior rating decision.  See, e.g., Dinsay v. Brown, 9 Vet. 
App. 79, 87-88 (1996) (holding that claim for earlier 
effective date was claim of clear and unmistakable error in 
final RO decision disallowing claim); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) (noting that to be awarded earlier 
effective date, appellant must show clear and unmistakable 
error in RO decision disallowing higher rating).

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  38 U.S.C.A. § 7111(a) (West 
Supp. 2000).  However, regulations relating to pleading and 
filing claims of clear and unmistakable error in a prior 
Board decision have been adopted.  38 C.F.R. §§ 20.1400-
20.1411 (2000).  A motion to review a prior final Board 
decision for clear and unmistakable error must be filed in 
accordance with these regulations,  and the veteran has filed 
no such motion.



ORDER

Entitlement to an effective date earlier than July 31, 1998, 
for the assignment of a 40 percent rating for service-
connected chronic lumbosacral strain with degenerative 
changes and disc disease and left lower extremity 
radiculopathy and paresthesia is denied.


REMAND

In an August 1993 rating decision, the RO denied entitlement 
to service connection for PTSD.  In March 1994, the veteran 
submitted a notice of disagreement with the RO's decision.  
Therefore, he is owed a statement of the case on this issue, 
so that he may perfect an appeal if he continues to take 
issue with the claim.  See 38 C.F.R. §§ 19.29, 19.30, 19.31 
(2000); see also 38 U.S.C.A. § 7105(a), (d) (West 1991) 
("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§§ 20.101, 20.200 (2000); see also Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure appellate review by the Board.)  

The claim is REMANDED for the following:

Prepare a statement of the case on the 
issue of entitlement to service 
connection for PTSD that includes a 
summary of the evidence and a summary of 
the applicable laws and regulations, with 
a discussion of how the laws and 
regulations affect the determination.  
Notify the veteran of the time limit 
within which he must respond in order to 
perfect an appeal of this claim to the 
Board.

Thereafter, if the claim is perfected by the filing of a 
substantive appeal, the case should be returned to the Board 
for further appellate consideration.  The veteran need take 
no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

